DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 01/17/2017 and the certified transmittal letter received by the United States Patent and Trademark Office on 02/07/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Korala et al. (U.S. Patent Application Publication 2004/0205491 A1) in view of Khan et al. (U.S. Patent 9,424,568 B2) and further in view of Forster (U.S. Patent Application Publication 2014/0139347 A1).
Regarding Claim 1, 9 and 10, Korala teaches:
A method of/ autonomous electronic device for/ non-transitory computer-readable medium comprising a computer program product stored thereon, which comprises program code instructions for execution of a method of data transmission, the method being implemented by an autonomous electronic device for processing payment transactions, called a payment kiosk (See ¶ [0037] - describes data exchange in a self-service kiosk), said payment kiosk comprising a processor connected to at least one rendering device (See ¶ [0037] - describes a computer driven display) for rendering offers of items or services being vended (See ¶ [0236] - describes a display screen view of the user interface with a banner ad, Fig. 7) and linked to at least one communications interface (See  ¶ [0233] - describes user interfaces providing information to users when required and that said interfaces communicate with other components) 
transmission, by a browser installed within said payment kiosk (See ¶ [0168] - describes a browser in a kiosk), of a request for obtaining contents made to a contents server (See ¶ [0168] - describes an example of content and that content being triggered by user input on the menu displayed on the screen of the kiosk);
reception, by said browser (See ¶ [0188-0189] - describes a browser downloading content and that it could be in HTML format [among other types]), coming from the contents server (See ¶ [0166-0167] - describes kiosks connected to servers), of an HTML content comprising at least (See ¶ [0225] - describes an HTML message being displayed (transmitted) regarding payment instructions), the HTML content comprising one exchange tag per message to be transmitted included within said HTML content (See ¶ [0090] - describes downloading content containing several types of data, including tags and [0244] - further describes the use of tags governing messages being displayed, wherein said messages represent different steps in a transaction process that uses individual web pages for each step, each page being known by a tag contained therein);
processing said HTML content, delivering a view of said HTML content on said at least one rendering device (See ¶ [0192] - describes the webpage based message being displayed);
at the same time (See ¶ [0180] - describes multiple websites (messages) being displayed at the same time, [0225] - describes an HTML message being displayed (transmitted) regarding payment instructions), the number of message transmissions prepared depending on the number of (See ¶ [0188] - describes a browser component including a site agent that can alter web page content by deleting executable script for peripheral devices that may not be present at a particular kiosk, thereby determining the number of messages to send to said kiosk based on said detected number of peripheral devices and [0192] - describes a credit card reader as a peripheral device to said kiosk, thereby making the number of messages sent to a kiosk at least dependent on the number of payment terminals within said kiosk) and on the number of exchange tags present in the HTML content (See ¶ [0090] - describes downloading content containing several types of data, including tags and [0244] - further describes the use of tags governing messages being displayed, wherein said messages represent different steps in a transaction process that uses individual web pages for each step, each page being known by a tag contained therein), each of said at least (See ¶ [0090] - describes downloading content containing several types of data, including tags, [0188-0195] - describes the message being variable based on different conditions of the kiosk, wherein said message relates to payment terminals of said kiosk, of which there are two types: a cash dispenser or a credit card reader and [0240] - describes a message specifically relating to a cash dispenser).
Korala does not explicitly teach:
contactless payment terminals.  This is taught by Khan (See Col. 4, lines 19-67 - describes a point-of-sale terminal and portable electronic device in communication with each other to conduct a financial transaction via a contactless antenna and that said communication is sensed by detecting a radiation pattern [cycle], wherein said contactless communication between devices is achieved through near field communication (NFC), which is the same method of contactless communication as disclosed by the specification of the instant application and Col. 17, lines 30-49 - describes a message in the form of a digital receipt being displayed on a user’s electronic device to confirm the execution of a payment transaction).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate a contactless antenna in a kiosk to quickly and securely exchange payment information between a user device and kiosk server, thereby increasing the accuracy and efficiency of said kiosk.
Korala nor Khan do not explicitly teach:
and to at least two [contactless terminals], two messages to be transmitted, or subsequently to display, two message transmissions.  This is taught by Forster (See ¶ [0022-0025] - describes a display system with multiple [two or more] NFC detectors embedded over a surface, wherein each of said multiple NFC detectors receives a unique message comprising different content or a link to different content when a user makes a gesture to move a mobile phone along a path over said embedded NFC detectors and [0035] - describes the NFC detector activating a security system comprising an internal NFC reader).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate transmission of multiple messages in a system of multiple message transceivers, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 2, modified Korala teaches:
The method  according to claim 1, wherein the request for obtaining content comprises at least one piece of data for identifying a payment kiosk (See Korala paragraphs [0175-0177] - describes data exchange within a kiosk and [0191] - describes the data requiring payment).
Regarding Claim 3, modified Korala teaches:
The method according to claim 1, wherein the act of processing said HTML content (See Korala paragraph [0260] - describes the processing of HTML content) comprises determining, within the view to be rendered, of a location of a piece of data representing the exchange tag (See Korala paragraphs [0232-0236] - describes arranging the information on the screen based on a certain step in the transaction process).  
modified Korala does not teach: 
as a function of a position of a contactless antenna of said This is taught by Khan (See Col. 4, lines 31-44 - describes a point-of-sale terminal and portable electronic device in communication with each to conduct a financial transaction via a contactless antenna).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate a contactless antenna in a kiosk to quickly and securely exchange payment information between the user and kiosk server, thereby making the sales experience more efficient.
Khan does not explicitly teach:
at least two [contactless terminals].  This is taught by Forster (See ¶ [0022-0024] - describes a display system with multiple [two or more] NFC detectors embedded over a surface, wherein each of said multiple NFC detectors receives a unique message comprising different content or a link to different content when a user makes a gesture to move a mobile phone along a path over said embedded NFC detectors).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate multiple contactless antenna within a display in a system that relies on information exchange through said contactless antenna, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 4, modified Korala teaches:
The method, according to claim 1, wherein said exchange tag comprises at least one attribute defining a message to be transmitted (See Korala paragraph [0192] - describes an instance of message transmission).
Regarding Claim 5, modified Korala teaches:
The method according to claim 4, wherein said attribute defining the message to be transmitted is a locating address for locating a message in a transaction server, said locating address comprising a parameter for identifying a message and at least one identifier of a payment terminal belonging to said payment kiosk server (See Korala paragraphs [0243-0244] - describes an exemplary scenario of the steps listed above).
Regarding Claim 6, modified Korala teaches:
The method according to claim 1, further comprising cancelling at least one of said at least (See Korala paragraph [0178] - describes a site reactivation requirement as a result of a timeout due to user inactivity).
modified Korala does not explicitly teach:
This is taught by Khan (See Col. 4, lines 19-67 - describes a point-of-sale terminal and portable electronic device in communication with each other to conduct a financial transaction via a contactless antenna and that said communication is sensed by detecting a radiation pattern [cycle] and Col. 17, lines 30-49 - describes a message in the form of a digital receipt being displayed on a user’s electronic device).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate a contactless antenna in a kiosk to quickly and securely exchange payment information between a user device and kiosk server, thereby increasing the accuracy and efficiency of said kiosk.
Khan does not explicitly teach:
two message transmissions.  This is taught by Forster (See ¶ [0022-0024] - describes a display system with multiple [two or more] NFC detectors embedded over a surface, wherein each of said multiple NFC detectors receives a unique message comprising different content or a link to different content when a user makes a gesture to move a mobile phone along a path over said embedded NFC detectors).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate multiple contactless antenna within a display in a system that relies on information exchange through said contactless antenna, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 7, modified Korala teaches:
The method according to claim 1, further comprising, prior to the act of reception by the browser, of the content comprising said at least one exchange tag, at the contents server:
receiving the request coming from the browser (See Korala paragraphs [029-030] - describes a server receiving a request from a browser); 
identification, by using this request, of said payment kiosk delivering an identifier of said payment kiosk (See Korala paragraph [0177] - describes an identifier embedded in the data transmitted to the kiosk);
obtaining, within a database (See Korala paragraph [0177] - describes information obtained from a database), as a function of the identifier, a content to be transmitted to said kiosk, said content comprising at least one message to be transmitted comprising message data (See Korala paragraph [0244] - describes a browser driven transaction process with multiple steps, each with their own unique set of user inputs required based on the unique messages displayed on the screen of the kiosk);
obtaining, for each message to be transmitted identified in said content, a pair of pieces of data comprising a payment terminal identifier and an encrypted message to be transmitted (See Korala paragraphs [0214-0219] - describes a rules-based function of the kiosk, wherein said rules are paired with a particular identifier and an encoded triggering event, such as a user response to an on-screen message); 
creation, by using the contents server, of an information-locating address to a transaction server comprising the identifier of the payment terminal and the encrypted message to be transmitted (See Korala paragraph [0225] - further describes a rule that will process a transaction using the encoded information from the customer and the unique identifier of the currently engaged kiosk);
creation, using said content and information-locating address, of the HTML content comprising one exchange tag per message to be transmitted (See Korala paragraph [0244] - further describes the use of a tag in the transmission of information between the user and the web pages of the kiosk).
Regarding Claim 8, modified Korala teaches:
The method according to claim 1, further comprising, prior to the act of reception by the browser of the content comprising said at least one exchange tag, at the contents server:
receiving the request coming from the browser (See Korala paragraphs [029-030] - describes a server receiving a request from a browser); 
identification, by using this request, of said payment kiosk delivering an identifier of said payment kiosk (See Korala paragraph [0177] - describes an identifier embedded in the data transmitted to the kiosk); 
obtaining, within a database (See Korala paragraph [0177] - describes information obtained from a database), as a function of the identifier of the payment kiosk, a content to be transmitted to said kiosk, said content comprising at least (See Korala paragraph [0225] - describes a message transmitted and displayed on a kiosk based on aspects unique to said kiosk).
creation, from said content and data of the message to be transmitted, of the HTML content comprising an exchange tag (See Korala paragraph [0225] - further describes the message content as HTML script).
modified Korala does not explicitly teach:
two messages to be transmitted, per message to be transmitted.  This is taught by Forster (See ¶ [0022-0024] - describes a display system with multiple [two or more] NFC detectors embedded over a surface, wherein each of said multiple NFC detectors receives a unique message comprising different content or a link to different content when a user makes a gesture to move a mobile phone along a path over said embedded NFC detectors).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate multiple contactless antenna within a display in a system that relies on information exchange through said contactless antenna, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 11, modified Korala teaches:
The method according to claim 8, wherein the HTML content (See Korala as noted above).
Korala does not teach:
further comprises a piece of data representing a “challenge” associated with the message to be transmitted, said piece of data representing the “challenge” being obtained with a transaction server, after obtaining the content to be transmitted to the kiosk.  This is taught by Khan (See Col. 21, lines 14-61 - describes the use of challenge and response operations and the sequence in which they occur, Col. 9 lines 32-49 - describes the transaction process being executed by servers, among other types of hardware).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate a challenge operation in an automated transaction processing system to enhance the security of the exchange of sensitive information taking place during the transaction process, thereby increasing the accuracy and efficiency of the autonomous system.
Regarding Claim 12, 13 and 14, modified Korala teaches:
The method/ autonomous electronic device/ non-transitory computer-readable medium according to claim 1, 9 and 10, further comprising/ instructions configure the payment kiosk to (See claims 1, 9 and 10 as cited above).
modified Korala does not explicitly teach:
… contactless payment terminals using respective contactless antennas of the … contactless payment terminals.  This is taught by Khan (See Col. 4, lines 19-67 - describes a point-of-sale terminal and portable electronic device in communication with each other to conduct a financial transaction via a contactless antenna using near-field-communication (NFC) standards and that said communication is sensed by detecting a radiation pattern [cycle]).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate a contactless antenna in a kiosk to quickly and securely exchange payment information between a user device and kiosk server, thereby increasing the accuracy and efficiency of said kiosk.
modified Korala nor Khan do not explicitly teach:
transmit the at least two messages by the at least two…  This is taught by Forster (See ¶ [0022-0025] - describes a display system with multiple [two or more] NFC detectors embedded over a surface of a display, wherein each of said multiple NFC detectors receives a unique message comprising different content or a link to different content when a user makes a gesture to move a mobile phone along a path over said embedded NFC detectors and [0035] - describes the NFC detector activating a security system comprising an internal NFC reader).  It would be obvious to one having ordinary skill in the art before the effective filing date (Foreign priority date) of the claimed invention to incorporate transmission of multiple messages in a system of multiple message transceivers, thereby increasing the accuracy and efficiency of said system.

Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-14, the rejection under 35 U.S.C. § 103 is sustained.  As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Khan and Forster in the invention of Korala, as a whole.  
The applicant asserts that “FORSTER's NFC Detectors are Not "Contactless Payment 
Terminals".”  This assertion is moot because this limitation is taught by Khan as noted above.
The Applicant further asserts that “a "contactless payment terminal" is by definition a reader, generally an NFC reader.  Yet, FORSTER in its entirety clearly distinguishes between "NFC detector" and "NFC reader".  It is thus clear from FORSTER that an NFC detector according to this document is not an NFC reader.”  Which leads the Applicant to conclude: “FORSTER therefore does not describe or suggest a kiosk comprising at least two payment terminals, contrary to what is claimed in the current claim 1.”  This assertion is also moot because this interpretation of NFC functionality for “contactless payment terminals” is not shown in the claims of the instant application as they are currently limited.  Nonetheless, Korala, as cited and as a whole, shows a kiosk functioning as a point-of-sale terminal to execute a transaction, wherein said execution includes displaying HTML content (multiple messages at the same time shown as websites) on a screen allowing a user to conduct a transaction.  Khan, as cited and as a whole, teaches the use of near-field-communication (NFC) between a cell phone and a point-of-sale (POS) terminal to conduct financial transactions, wherein said NFC exchange of information between said cell phone and POS terminal is a contactless exchange, thereby showing a contactless payment terminal.  Forster, as cited and as a whole, shows multiple NFC readers embedded within a surface of a display, such as point-of-sale terminals, interacting with various types of user devices, including smartphones, that are also functioning as NFC readers to exchange information.  
The applicant further yet asserts that “FORSTER's Does Not Disclose Multiple "Contactless Payment Terminals" Capable of Preparing a Message Transmission, because “Forster does not describe or suggest the preparation of a message transmission by the NFC detectors themselves”.  This assertion is also moot because this interpretation of NFC functionality for “contactless payment terminals” is not shown in the claims of the instant application as they are currently limited.  However, Forster ¶ [0027] shows an NFC detector (embedded within a display as shown above) controlling an NFC peer-to-peer mode reader that transmits messages to an external NFC reader (a smartphone as shown above).  Therefore, the combination of Korala, Khan and Forster satisfy all of the claim limitations of the instant application as they are currently disclosed. The citation of Korala, Khan and Forster needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687